DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 13 July 2022 have been entered. Applicant’s amendments have overcome each objection to the claims as well as each rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 05 July 2022 except where noted below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  "if measured abdominal pressure of one of the multiple pressure readings" should be "if one of the multiple pressure readings".  

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-18, and 21-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire length" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the pressure reading” in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis for this limitation additionally introduces a lack of clarity in the claim, as it is not clear whether all of the multiple pressure readings are indicative of a presence and/or risk of pre-eclampsia, or if only some of the multiple pressure readings are indicative of a presence and/or risk of pre-eclampsia. The claim is currently interpreted as referring to at least one of the multiple pressure readings being indicative of a presence and/or risk of pre-eclampsia.
Claim 8 recites the limitation “the first pressure reading” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the pressure reading” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the pressure reading” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the step of connecting” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the inner balloon” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the outer balloon” in line 3 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 14 also recites the limitation “the first balloon” in line 3 of the claim. There is insufficient antecedent basis for this limitation of the claim. It is additionally unclear if “the first balloon” intends to refer to the balloon of claim 1, or the outer balloon of claim 14.
Claim 14 also recites the limitation “the first outer wall” in line 4 of the claim. There is insufficient antecedent basis for this limitation of the claim. 
Claim 14 also recites the limitation “the openings” in line 5 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 14 also recites the limitation “the expanded inner balloon” in line 6 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 15 recites the limitation “the position of the catheter” in line 3 of the claim. There is insufficient antecedent basis for this limitation of the claim.
Claim 16 recites the limitation “the second lumen” in line 1 of the claim. There is insufficient antecedent basis for this limitation of the claim. 
	Furthermore, claim 16 is listed as depending from “the catheter of claim 13”; however, claim 13 refers to a method. The claim should additionally instead refer to “the method” of the claim from which it depends, wherein the catheter further includes the limitations of the given dependent claim. Claim 17 recites the limitation “the outer balloon” in line 1 and “the inner balloon” in line 2 of the claim. There is insufficient antecedent basis for these limitations of the claim. `
Furthermore, claim 17 is listed as depending from “the catheter of claim 12”; however, claim 12 refers to a method. Additionally, claim 12 makes no reference at all to a balloon such that it is not clear which claim is being depended upon. The claim is currently interpreted as depending from claim 13.
Claim 18 recites the limitation “the pressure readings” in line 10 and 11 of the claim. There is insufficient antecedent basis for this limitation of the claim. The lack of antecedent basis for this limitation additionally introduces a lack of clarity in the claim, as it is not clear whether all of the multiple pressure readings are transmitted to an external monitor and all of the multiple pressure readings are indicative of a presence and/or risk of pre-eclampsia, or if only some of the multiple pressure readings may be transmitted to an external monitor and only some of the multiple pressure readings are indicative of a presence and/or risk of pre-eclampsia. The claim is currently interpreted as referring to at least one of the multiple pressure readings being transmitted to an external monitor and at least one of the multiple pressure readings being indicative of a presence and/or risk of pre-eclampsia.
Claim 18 additionally recites the limitation “the bladder wall” in line 15 of the claim. There is insufficient antecedent basis for this limitation of the claim. 
Claim 18 additionally recites the limitation “the wall” in line 15 of the claim. There is insufficient antecedent basis for this limitation of the claim. 
Claim 21 is listed as depending from “the catheter of claim 17”; however, claim 17 refers to a method. It is not clear which claim 21 is intended to depend from, as both independent claims 1 and 18 refer to urine outflow, while claim 17 appears to be unrelated to the limitations of claim 21. Claim 21 is currently interpreted as depending from claim 18. The claim should additionally instead refer to “the method” of the claim from which it depends, wherein the catheter further includes the limitations of the given dependent claim.
Claim 22 is listed as depending from “the catheter of claim 17”; however, claim 17 refers to a method. It is not clear which of the claims claim 22 is intended to depend from, as both independent claims 1 and 18 refer to a first lumen, while claim 17 appears to be unrelated to the limitations of claim 22. Claim 22 is currently interpreted as depending from claim 18. The claim should additionally instead refer to “the method” of the claim from which it depends, wherein the catheter further includes the limitations of the given dependent claim.
Claim 23 is listed as depending from “the catheter of claim 1”; however, claim 1 refers to a method. The claim should instead refer to “the method” of the claim from which it depends, wherein the catheter further includes the limitations of the given dependent claim.
Claim 24 is listed as depending from “the catheter of claim 1”; however, claim 1 refers to a method. The claim should instead refer to “the method” of the claim from which it depends, wherein the catheter further includes the limitations of the given dependent claim.
Claims 3, 5-17, and 21-24 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to dependence on claims 1 and 18 which have been rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 15, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arulkumaran (WO 2005013834 A1) in view of Sawchuck.
Regarding claim 1, Arulkumaran teaches a method comprising the steps of: 
providing a catheter having first and second lumens and a balloon (Col. 6, lines 25-30—Pressure sensing means may be a flexible, air-filled balloon; Pressure sensing means 9, pressure signal tube 10, and drainage tube 7 of the tamponade assembly 1, Fig. 1-3); 
inserting the catheter into a body cavity of the user (Col. 3, lines 16-17; Col. 8, lines 14-15—the device is inserted into a body cavity and applies pressure to the walls of the body cavity)
injecting gas into the first lumen of the catheter to expand the balloon from a deflated condition to a more inflated condition, an internal space of the balloon and the first lumen forming a closed gas chamber  (per Col. 17, lines 27-44 of US 5951497 A to Wallace, incorporated by reference in Col. 6, lines 30-31 and Col. 7, lines 11-12 of Arulkumaran--a lumen may extend to the interior of the balloon pressure sensor and communicate air thereto during charging of the closed air column defined by the lumen and the balloon pressure sensor…this corresponds to the pressure sensing means 9 which may be a balloon which interacts with pressure signal tube 10 to affect a column of air), the first lumen upon attachment of a hub to the catheter forming a closed system with a single conduit extending along the entire length of the first lumen for both inflating the balloon and pressure measurement (Col. 6, line 25-Col. 7, line 2—the pressure sensing means transmits its signal via a column of air within tube 10 towards the other end of the assembly; Fig. 3, pressure signal tube 10 connects with sensing port 14 which is part of a connection hub). Because the assembly relies on the transmission of a column of air from the pressure sensing means balloon to the other end of the assembly, which concludes at a sensing port with various connection points, it may be seen that a single conduit is formed for inflating the balloon and pressure measurement along pressure signal tube 10. 
obtaining multiple pressure readings of the bladder based on deformation of the balloon to thereby monitor pressure within an abdomen of the user (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase); 
continuously providing urine outflow through the second lumen for draining the bladder during the multiple pressure readings (Col. 5, line 27-Col. 6, line 2—the drainage tube allows for drainage of blood and other materials from the body cavity…the drainage tube is formed so as to be prevented from being squeezed shut). The device provides a drainage tube configured to prevent blockage of the tube, such that fluids within the body cavity may be continuously drained during use of the device.
and transmitting the pressure readings to an external monitor connected to the catheter (Col. 6, lines 9-11—pressure sensing means will have the means to transmit its reading to the outside of the body such as a pressure display unit).
Arulkumaran additionally mentions that the device may have application in other body cavities, and that knowledge of the anatomy of the target body cavity would allow a person skilled in the art to choose a suitable size for the device (Col. 5, lines 14-16) and further notes that the device may be used to monitor pressure and raise an alert when pressure increases, signifying a need for intervention. However, Arulkumaran does not specifically teach that the catheter is inserted into a bladder of the patient or that the intra-abdominal pressure readings are used to assess a presence and/or risk of pre-eclampsia to determine when intervention should occur to prevent morbidity and mortality of the woman and baby.
Sawchuck teaches that pre-eclampsia is caused by intra-abdominal hypertension (Abstract—it is proposed that pre-eclampsia is caused by intra-abdominal hypertension in pregnancy, which is defined as sustained or increasing intra-abdominal pressure ≥ 12mmHg; Page 630), wherein intra-abdominal hypertension may be graded according to severity (Page 620) and where intra-abdominal pressure may be monitored using intra-bladder pressure readings from a catheter connected to a pressure transducer (Page 620) and suggests that monitoring IAH may improve management of preeclampsia (629) by prompting interventions (Page 626—inversion of the maternal abdomen may provide an easily available and effective emergency intervention for PE; Page 629—the definitive cure for PE is abdominal decompression which can be achieved via delivery). It would have been obvious to one having ordinary skill in the art to utilize the system of Arulkumaran with the teachings of Sawchuck to provide an additional use for the device for monitoring a presence and/or risk of pre-eclampsia by inserting the catheter into a bladder of a woman, in line with the existing goal of using the device to monitor pregnant patients (see Arulkumaran, Col. 8, lines 21-24—the device may be used routinely to measure intra-amniotic pressure and uterine contractions), which would predictably improve the ability of the device to monitor different conditions and concerns relating to a pregnant patient without altering the structure or operation of the device.
Regarding claim 3, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches the step of obtaining continuous pressure readings of the body cavity without injecting fluid into the body cavity (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase…pressure within the balloon is likely to increase should there be blood accumulation within the cavity; per Col. 4, lines 62-67-Col. 5, line 1 of US 5951497 A to Wallace, incorporated by reference in Col. 6, lines 30-31 and Col. 7, lines 11-12 of Arulkumaran—a collapsing deformation of the inflated balloon occurs with an increase in pressure, in turn leading to a detectable increase in pressure in the air column…an expanding deformation of the balloon occurs with a decrease in uterine pressure following a contraction and results in a detectable decrease in pressure in the air column). It may further be seen that no fluid is injected into the body cavity as the device includes no filling or injection mechanism to be used with the body cavity but does include a drainage tube for removing fluid from the body cavity.
Regarding claim 5, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches that multiple pressure readings are taken and if measured abdominal pressure is too high, intervention may be implemented (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase). Sawchuck additionally teaches wherein if a measured intra-abdominal pressure exceeds a measurement, pre-eclampsia risk is heightened and intervention may be required to treat it (Abstract—it is proposed that pre-eclampsia is caused by intra-abdominal hypertension in pregnancy, which is defined as sustained or increasing intra-abdominal pressure ≥ 12mmHg; Page 625—IAP measurements for term pregnancies ranged between 2 and 29mmHG; Page 626—inversion of the maternal abdomen may provide an easily available and effective emergency intervention for PE; Page 629—the definitive cure for PE is abdominal decompression which can be achieved via delivery). Because Sawchuck notes that the standard of 12mmHg is exceeded by even the mean measurement when taken in certain positions (see Table  2 and page 625 of Sawchuck) and suggests that thresholds for pre-eclampsia risk may be different, it would have been obvious to one having ordinary art to decide upon a threshold of 25mmHg through routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 6, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein the balloon is surrounded by an outer balloon, and further comprising the step of placing a distal region of the outer balloon against a wall of the body cavity. As noted in the rejection of claim 1, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the method and catheter of Arulkumaran with a user’s bladder in light of the teachings of Sawchuck.
Regarding claim 7, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein after initial advancement of gas into the first lumen by connection of a pressure transducer, additional air does not need to be inserted during a duration of insertion of the catheter in a body of the woman (per Col. 17, lines 27-44 of US 5951497 A to Wallace, incorporated by reference in Col. 6, lines 30-31 and Col. 7, lines 11-12 of Arulkumaran—a lumen may extend to the interior of the balloon pressure sensor and communicate air thereto during charging of the closed air column defined by the lumen and the balloon pressure sensor…this corresponds to the pressure sensing means 9 which may be a balloon which interacts with pressure signal tube 10 to affect a column of air; Col. 8, lines 25-28—the pressure sensing catheter covered within the tamponade balloon can be connected to the pressure measuring device). As air is communicated to the pressure sensor only during charging of the column, additional air is not inserted during a duration of insertion. Furthermore, because the pressure change is conveyed via changes in a column of air, it may be seen that additional air insertion after an initial advancement of gas would alter the measured pressure changes and thus would not be proper.
Regarding claim 8, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches that multiple pressure readings are taken and if measured abdominal pressure is too high, intervention may be implemented (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase). Sawchuck additionally teaches the step of altering a position of the woman if the first pressure reading exceeds a predetermined pressure to reduce the risk of pre-eclampsia (Page 626—inversion of the maternal abdomen may provide an easily available and effective emergency intervention for PE). 
Regarding claim 10, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches that multiple pressure readings are taken and if measured abdominal pressure is too high, intervention may be implemented (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase). Sawchuck additionally teaches the step of delivering the baby if the pressure reading exceeds a predetermined pressure to reduce the risk of pre-eclampsia (Page 629—the definitive cure for PE is abdominal decompression which can be achieved via delivery). 
Regarding claim 15, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein the catheter comprises an additional lumen and a stabilizing balloon (Filling tube 3 and balloon 2, Fig. 1-3), the additional lumen communicating with the stabilizing balloon to inflate the stabilizing balloon to stabilize the position of the catheter (Col. 3, lines 16-17 and Col. 4, lines 1-2--an expandable balloon so sized and shaped so as to apply pressure to the walls of a body cavity when in its expanded configuration), the stabilizing balloon positioned proximal of the balloon (Proximal end of balloon 2 is proximal of the proximal end of pressure sensing means 9, Fig. 1).
Regarding claim 18, Arulkumaran teaches a method comprising the steps of: 
providing a catheter having first and second lumens and a pressure sensor and an inflatable balloon (Col. 6, lines 25-30—Pressure sensing means may be a flexible, air-filled balloon, the outer surface of which is in fluid communication with the interior of the tamponade balloon; Pressure sensing means 9 within balloon 2, filling tube 3 including pressure signal tube 10, and drainage tube 7 of the tamponade assembly 1, Fig. 1-3); 
inserting the catheter into a body cavity of the user (Col. 3, lines 16-17; Col. 8, lines 14-15—the device is inserted into a body cavity and applies pressure to the walls of the body cavity)
inflating the balloon to provide continuity to a wall of the body cavity (Col. 3, lines 16-17 and Col. 4, lines 1-2--an expandable balloon so sized and shaped so as to apply pressure to the walls of a body cavity when in its expanded configuration);
obtaining multiple pressure readings of the bladder based on the pressure sensor to thereby monitor pressure within an abdomen of the woman (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase); 
transmitting the pressure readings to an external monitor connected to the catheter (Col. 6, lines 9-11—pressure sensing means will have the means to transmit its reading to the outside of the body such as a pressure display unit).
continuously providing urine outflow through the second lumen (Col. 5, line 27-Col. 6, line 2—the drainage tube allows for drainage of blood and other materials from the body cavity…the drainage tube is formed so as to be prevented from being squeezed shut). The device provides a drainage tube configured to prevent blockage of the tube, such that fluids within the body cavity may be continuously drained during use of the device;
wherein pressure on the body cavity wall presses against the wall of the balloon and continuous pressure readings of the body cavity are obtained without injecting fluid into the body cavity (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase…pressure within the balloon is likely to increase should there be blood accumulation within the cavity; per Col. 4, lines 62-67-Col. 5, line 1 of US 5951497 A to Wallace, incorporated by reference in Col. 6, lines 30-31 and Col. 7, lines 11-12 of Arulkumaran—a collapsing deformation of the inflated balloon occurs with an increase in pressure, in turn leading to a detectable increase in pressure in the air column…an expanding deformation of the balloon occurs with a decrease in uterine pressure following a contraction and results in a detectable decrease in pressure in the air column). It may further be seen that no fluid is injected into the body cavity as the device includes no filling or injection mechanism to be used with the body cavity but does include a drainage tube for removing fluid from the body cavity.
Arulkumaran additionally mentions that the device may have application in other body cavities, and that knowledge of the anatomy of the target body cavity would allow a person skilled in the art to choose a suitable size for the device (Col. 5, lines 14-16). However, Arulkumaran does not specifically teach that the catheter is inserted into a bladder of the patient or that the intra-abdominal pressure readings are used to assess a presence and/or risk of pre-eclampsia to determine when intervention should occur to prevent morbidity and mortality of the woman and baby.
Sawchuck teaches that pre-eclampsia is caused by intra-abdominal hypertension (Abstract; Page 630), wherein intra-abdominal hypertension may be graded according to severity (Page 620) and where intra-abdominal pressure may be monitored using intra-bladder pressure readings from a catheter connected to a pressure transducer (Page 620) and suggests that monitoring IAH may improve management of preeclampsia (629). It would have been obvious to one having ordinary skill in the art to utilize the system of Arulkumaran with the teachings of Sawchuck to provide an additional use for the device in line with the existing goal of using the device to monitor pregnant patients (see Arulkumaran, Col. 8, lines 21-24—the device may be used routinely to measure intra-amniotic pressure and uterine contractions), which would predictably improve the ability of the device to monitor different conditions and concerns relating to a pregnant patient without altering the structure or operation of the device.
Regarding claim 21, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein urine outflow is through an opening in the catheter outside of and spaced from a pressure sensor attached to the catheter (Fig. 1, drainage tube 7 for providing urine outflow includes an opening at the proximal end of the catheter which is outside of and spaced from the pressure sensing means 9 and pressure display unit 11).
Regarding claim 22, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein the first lumen provides a single conduit for inflating the balloon and obtaining pressure readings (per Col. 17, lines 27-44 of US 5951497 A to Wallace, incorporated by reference in Col. 6, lines 30-31 and Col. 7, lines 11-12 of Arulkumaran--a lumen may extend to the interior of the balloon pressure sensor and communicate air thereto during charging of the closed air column defined by the lumen and the balloon pressure sensor…this corresponds to the pressure sensing means 9 which may be a balloon which interacts with pressure signal tube 10 to affect a column of air; Col. 6, line 25-Col. 7, line 2—the pressure sensing means transmits its signal via a column of air within tube 10 towards the other end of the assembly; Fig. 3, pressure signal tube 10 connects with sensing port 14 which is part of a connection hub). Because the assembly relies on the transmission of a column of air from the pressure sensing means balloon to the other end of the assembly, which concludes at a sensing port with various connection points, it may be seen that a single conduit is formed for inflating the balloon and pressure measurement along pressure signal tube 10. 
Regarding claim 23, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein the second lumen terminates proximally at an opening outside of and spaced from the hub, the hub containing a pressure sensor for pressure measurement (Fig. 3, the exit port 13 of the drainage lumen 7 terminates proximally at an opening outside of and spaced from the connection hub which includes pressure sensing port 14).
Regarding claim 24, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches wherein the hub contains a pressure sensor and is attachable to the first lumen and is not attachable to the second lumen, leaving the second lumen independent of the hub (Fig. 3, the exit port 13 of the drainage lumen 7 terminates outside of the connection hub which includes pressure sensing port 14 such that the second lumen is independent of the connection hub).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arulkumaran in view of Sawchuck, further in view of Rudra (“Recent Advances in Management of Pre-Eclampsia).
Regarding claim 9, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran additionally teaches that multiple pressure readings are taken and if measured abdominal pressure is too high, intervention may be implemented (Col. 9, lines 5-11—the tamponade can be maintained over 6 to 12 hours, during which time the pressure may be monitored via the pressure sensing system which may be used with an alarm to signal any pressure increase). Sawchuck additionally teaches that interventions may be performed to reduce the risk of pre-eclampsia (Page 626—inversion of the maternal abdomen may provide an easily available and effective emergency intervention for PE; Page 629—the definitive cure for PE is abdominal decompression which can be achieved via delivery). However, neither of Arulkumaran or Sawchuck specifically teaches the step of reducing fluid intake to the woman if the pressure reading exceeds a predetermined pressure to reduce the risk of pre-eclampsia. Rudra teaches the general state of pre-eclampsia management, wherein it is noted that fluid restriction is a usual practice in managing pre-eclampsia (Page 5). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Arulkumaran and Sawchuck with the fluid restriction intervention of Rudra via a simple substitution, as the method of intervention does not alter the structure or function of the catheter device, and the type of intervention is known in the art to produce results in managing pre-eclampsia.
Claim(s) 11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arulkumaran in view of Sawchuck, further in view of Harper (US 20200197019 A1).
Regarding claim 11, Arulkumaran and Sawchuck teach the method of claim 1. Arulkumaran  additionally teaches that the pressure-sensing catheter is connected to a hub with a pressure measuring device (Col. 7, lines 9-12 and Col. 8, lines 26-27—the pressure signal tube is in operable communication with a pressure sensing port for connection to a suitable measurement and display device; Fig. 3 shows a connection hub connected to the pressure signal tube 10 and including the pressure sensing port 14) and that the first lumen is used to advance gas to expand the balloon from the deflated condition to the inflated condition (per Col. 17, lines 27-44 of US 5951497 A to Wallace, incorporated by reference in Col. 6, lines 30-31 and Col. 7, lines 11-12 of Arulkumaran—a lumen may extend to the interior of the balloon pressure sensor and communicate air thereto during charging of the closed air column defined by the lumen and the balloon pressure sensor…this corresponds to the pressure sensing means 9 which may be a balloon which interacts with pressure signal tube 10 to affect a column of air). However, neither Arulkumaran nor Sawchuck specifically teaches wherein the hub is connectable to the first lumen to automatically advance gas through the first lumen of the catheter upon connection of the hub. Harper teaches an occlusion balloon device including at least one inflation lumen and an inflatable balloon (Abstract). Harper additionally teaches the device can include a hub which may be attached to an inflation source and to the various inflation lumens of the device, wherein valves may automatically open when the inflation lumen and inflation source are coupled to the hub and may automatically close when uncoupled from the inflation source to allow the balloon(s) to be inflated or deflated (Paragraph 0321-0322; hub 2308, Fig. 23A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Arulkumaran and Sawchuck with the automatic advancing of gas of Harper in order to predictably improve the ease of use of the device, as this would serve as a simple substitution of the non-automatic valve system of Arulkumaran which would reduce the steps which must be performed by an operator of the device to improve the ease-of-use of the device.
Regarding claim 13, Arulkumaran, Sawchuck, and Harper teach the method of claim 11. Arulkumaran additionally teaches wherein the catheter includes an outer balloon positioned over the balloon (Balloon 2, Fig. 1), the outer balloon inflatable through a separate lumen of the catheter independent of the first lumen (Balloon 2 is filled via lumen 3 while the pressure sensing means 9 is filled via pressure signal tube 10, Fig. 1-3) and the inflated outer balloon while inflated is deformable based on bladder pressure to deform the balloon within the outer balloon to provide finer measurements of bladder pressure, the inner balloon having a transverse dimension in an expanded condition less than a transverse dimension of the outer balloon in the expanded condition along an entire circumference (Col. 6, lines 25-28—the outer surface of the pressure sensing means 9 which is itself a balloon is in fluid communication with the interior of the tamponade balloon such that the pressure sensing means balloon has a transverse dimension in an expanded condition less than a transverse dimension of the outer balloon).
Regarding claim 16, Arulkumaran, Sawchuck, and Harper teach the method of claim 11 and 13, from which claim 16 depends. Arulkumaran additionally teaches wherein the second lumen has a side opening proximal of the inner balloon (Exit port 13 of the drainage lumen 7 is proximal of the inner balloon/pressure sensing means 9).
Regarding claim 17, Arulkumaran, Sawchuck, and Harper teach the method of claim 11 and 13, from which claim 17 has been interpreted to depend.  Arulkumaran additionally teaches wherein the outer balloon is composed of a first material (Col. 8, lines 7-8—the tamponade balloon assembly described herein preferably uses a non-elastic material for manufacture of the balloon itself which allows the balloon to expand to a maximum size before the internal pressure increases markedly) and the inner balloon is composed of a second, different material (Col. 6, lines 25-28—the pressure sensing means 9 is itself a flexible, air-filled balloon, the outer surface of which is in fluid communication with the interior 4 of the tamponade balloon).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arulkumaran in view of Sawchuck, further in view of Burnett (US 20170136209 A1).
Regarding claim 12, Arulkumaran and Sawchuck teach the method of claim 1. However, neither of Arulkumaran nor Sawchuck specifically teaches wherein the step of connecting the hub automatically connects a temperature sensor of the catheter to a connector within the hub. Burnett teaches a catheter device for use in draining and analyzing bodily fluids (Abstract), wherein the catheter may include a temperature sensor disposed on the catheter which uses electrical or optical fiber leads to communicate sensing signals between the disposed signals and a data processing apparatus or controller (Paragraph 0110-0112). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Arulkumaran and Sawchuck with the temperature sensor of Burnett using similar positioning to the pressure sensing means and pressure sensing port of Arulkumaran, such that a temperature sensor of the catheter would automatically connect with a temperature signal port via electrical leads upon connection with the hub, which would predictably improve the ability of the device to be used for additional diagnostic purposes and which would be within the reach of simple experimentation to include additional sensors within the diagnostic sensing catheter.

Response to Arguments
Applicant’s arguments, see page 6-9 of applicant's remarks, filed 13 July 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 in view of Goedje have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arulkumaran to claims 1, 3, 5-13, 15-18, and 21-24 as described in detail above in this action.

Conclusion
No prior art rejection has been applied to claim 14 at this time; the claim will be revisited upon any amendments or arguments to overcome the rejections under 35 U.S.C. 112(b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791